Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No. 30 to Registration Statement No. 033-69804 on Form N-1A of our report dated May 22, 2009, relating to the financial statements and financial highlights of Nicholas Equity Income Fund, Inc. appearing in the Annual Report on Form N-CSR of Nicholas Equity Income Fund, Inc. for the year ended March 31, 2009, and to the references to us under the headings Disclosure of Portfolio Holdings, Shareholder Reports, and Independent Registered Public Accounting Firm and Legal Counsel in the Statement of Additional Information, which is part of such Registration Statement.
